             Case 4:18-cv-05393-DMR Document 41 Filed 03/01/19 Page 1 of 3



     LORI E. ANDRUS (SBN 205816)
 1   lori@andrusanderson.com
     PAUL LAPRAIRIE (SBN 312956)
 2   Paul.laprairie@andrusanderson.com
     ANDRUS ANDERSON LLP
 3   155 Montgomery Street, Suite 900
     San Francisco, CA 94104
 4   Telephone: (415) 986-1400
     Facsimile: (415) 986-1474
 5
     Attorneys for Plaintiff
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                           OAKLAND DIVISION
10
     JANE DOE,                                            CASE NO. 4:18-cv-05393-DMR
11

12                   Plaintiff,                           DECLARATION OF PAUL LAPRAIRIE IN
                                                          SUPPORT OF PLAINTIFF’S
13           vs.                                          ADMINISTRATIVE MOTION TO FILE
                                                          UNDER SEAL PORTIONS OF
14   STUART DINNIS,                                       PLAINTIFF’S MOTION FOR JUDGMENT
                                                          UPON DEFAULT AND SUPPORTING
15
                     Defendant.                           DECLARATIONS
16

17

18     I, Paul Laprairie, hereby declare as follows:
19
       1. I am an attorney duly admitted to practice before this Court. I am an associate attorney at
20
           Andrus Anderson LLP, counsel for Plaintiff. I submit this Declaration in support of Plaintiff’s
21
           Administrative Motion to File Under Seal Portions of Supporting Declarations to Plaintiff’s
22
           Motion for Judgment Upon Default.
23
       2. Plaintiff has filed conditionally under seal portions of Plaintiff’s Motion for Entry of Judgment
24
           Upon Default and declarations in support that contain confidential information regarding
25
           Plaintiff’s medical conditions, financial information, and/or other personally identifiable
26
           information.
27

28
                                                                                   Case No. 4:18-cv-05393-DMR
     DECLARATION OF PAUL LAPRAIRIE IN SUPPORT OF PLAINTIFF’S ADMINISTRATIVE MOTION TO
                                     FILE UNDER SEAL
             Case 4:18-cv-05393-DMR Document 41 Filed 03/01/19 Page 2 of 3




 1     3. As required by Local Rule 7-11(a), no stipulation could be obtained because Defendant has not

 2         appeared in the action.

 3     4. Plaintiff seeks the following pages be filed under seal:

 4         Document Title                                                   Page:Line
 5         Plaintiff’s Motion for Judgment Upon Default                     11:10-12; 11:14-24; 12:23;
                                                                            13:1-7
 6
           Declaration of Benjamin J. Albritton                             1:10-11; 1:13-25; 2:3-7;
 7                                                                          2:9-25; 3:1-27; 4:1-4; 4:10-
                                                                            20; 4:24-27; 5:1-7
 8
           Declaration of Jane Doe’s Daughter                               Entire Document
 9         Declaration of Jane Doe                                          1:6-8; 1:10-11; 1:13-22;
                                                                            1:27-28; 2:1; 2:5; 2:9
10
           Declaration of Jane Doe, Exhibit A: Offer Letter                 1
11         Declaration of Jane Doe, Exhibit B: Biweekly Earnings            1
12         Declaration of Jane Doe, Exhibit C: Promotion Letter             1-2
           Declaration of Paul Laprairie, Exhibit A: Calculations of        1:3; 1:7; 1:10-11; 1:14-17;
13         Plaintiff Jane Doe’s Lost Compensation                           1:24-26; 2:1-2; 2:12; 2:16
14         Declaration of Paul Laprairie, Exhibit B: Calculations of        1:5-6; 2:16
           Plaintiff Jane Doe’s Diminished Future Earnings
15
           Declaration of Paul Laprairie, Exhibit D: Deposition of Jane 1:14; 2:14; 100:10-17;
16         Doe                                                          100:22-25; 101:1-9; 101:23-
                                                                        24; 102:2; 102:12-21;
17                                                                      103:2-4; 103:7-8; 103:12-
                                                                        14; 103:16-21; 103:24-25;
18                                                                      171:16-25; 172:1-25; 173:1-
19                                                                      25
     I declare under penalty of perjury that the foregoing is true and correct.
20

21
     DATED: March 1, 2019                                                 /s/ Paul Laprairie
22
                                                                          Paul Laprairie
23

24

25

26
27

28
                                            -2-                   Case No. 4:18-cv-05393-DMR
     DECLARATION OF PAUL LAPRAIRIE IN SUPPORT OF PLAINTIFF’S ADMINISTRATIVE MOTION TO
                                     FILE UNDER SEAL
              Case 4:18-cv-05393-DMR Document 41 Filed 03/01/19 Page 3 of 3



 1                                            ECF ATTESTATION
 2   Pursuant to Civil L.R. 5-1(i)(3), the filing attorney attests she has obtained concurrence regarding the
 3
     filing of this document from the signatory above.
 4

 5
      Date:          March 1, 2019                         By:         /s/ Lori E. Andrus
 6                                                                        Lori E. Andrus
 7
                                                                 LORI E. ANDRUS (SBN 205816)
 8                                                               ANDRUS ANDERSON LLP
                                                                 155 Montgomery Street, Suite 900
 9                                                               San Francisco, CA 94104
                                                                 Telephone: (415) 986-1400
10
                                                                 Facsimile: (415) 986-1474
11                                                               lori@andrusanderson.com
                                                                 jennie@andrusanderson.com
12                                                               leland.belew@andrusanderson.com

13                                                               Attorneys for Plaintiff
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       -1-                                   4:18-cv-05393-DMR
                                                ECF ATTESTATION
